DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 is indefinite as to the what time or how many minutes is the “first period of time”, what is target recovery and the “scaling recovery rate”, and no scaling recovery”.  The claim is incomplete regarding to what type of feed fluid treated by the filtration system, and its composition, which is what determines the control of that composition and conditioning required to increase the time at which the membrane will start the fouling and the adjustment of the doses of the anticipant, and when an increase in feed pressure is required.  Claim 25 is unclear as to whether a constant duration of membrane flux is intended; the term “constant duration of time” is not clear. Claim 26 is also indefinite with regards to what is the “Known antiscalant”, and at what predetermined time is added to the system.  
Claim 27 is indefinite as to what variables are considered for the addition of antiscaling agents and when to stop the addition of antiscaling agent in the system, and when to decide the pressure 
In claim 30, the term “up to” is indefinite with respect to the lower range” the term includes zero bar, for which the membrane filter will not operate.  In claim 31, the target recovery is 100 % or is less than 100 %, and greater than a maximum non-scaling recovery; the claim is indefinite because the maximum non-scaling recovery is not defined in the claim; is it 100 % or 85 percent?.  This claim is also unclear as to whether a range of 100 % and  lower than a maximum nonscaling recovery X, is intended. This claim is also  unclear as to whether the 100& is the “maximum non-scaling recovery rate of the at least one filter”.  Claims 32- 37 include similar lack of clarity.  Additional claims not treated separately are rejected as depending on the rejected primary claims, such as claims 1 and 32.
Claim Interpretation
This claims are directed to a method, that in its simples embodiment has one membrane with an inlet, a permeate and retentate outlet, a feed pump and an antiscaling agent tank, and a control for controlling the addition of antiscalant at a predetermined period of time, e.g. to prevent membrane fouling, and to control the feed pump to avoid membrane fouling when required, and based on the filtration parameters that indicates membrane fouling, such as flux, and other parameters that indicates that the flux is not constant and that the membrane is starting to foul.  The fouling parameters are particular of the type of feed that is treated in the membrane system, and therefore the first time and the second time for the control to act to reduce fouling is different for each feed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 21-37 are rejected under 35 U.S.C. 103 as being unpatentable over Wo2007/147198 A1 (hereinafter WO’198) in view of Ukai et al (10,399,878) and PIIronen et al (2019/0002304)(hereinafter reference ‘304).  Claim 2o is directed to a method for operating a filtration system in the filtration of water; the system structure, e.g. reverse osmosis membrane or membranes including the common features of inlet, and permeate and retentate outlets, a feed pump, a container in which a chemical agent (or scaling agent can be deposited and supplied to the system, are disclosed in WO’198 (abstract and figures 5-7 and corresponding descriptions).  The system of Fig. 7 further includes a control system 37, which controls the motor of the feed pump, the inlet flow and the permeate flow (F1 and F2); and in Fig. 5, and inlet for chemicals into a tank (80), has a conduit for directing the chemical to the feed inlet to the membrane for membrane cleaning, to reduce membrane fouling.  As to the method of operating the system, a driving signal, such as permeate flow, directs the control to operate the feed pump (64).  The chemical addition is illustrated as element (81).  WO’198 discloses operating the system at or above a scaling threshold; other means that are not illustrated and that are part of the membrane are disclosed (page 7, lines 10-29).  The appatus is operated to maximize the permeate water recovery from the feed, by altering one or more parameters of the apparatus, monitoring scale formation; the parameters altered are flow rate of the product (permeate), recovery rate, pressure difference and feed pressure (page 3, lines 1-30).  This reference also disclose changing the feed pressure in response to a change in conductivity or permeate flow, by using the control to adjust the system to the preset values in the control system in order to maintain the recovery (page 4, lines 27-page 7, line 8). The feed pump speed is operated to maintain the flow rate and recovery set points (pages 10-11). A recovery of 85 percent  is obtained in the process (page 12, lines 2-7).  This reference further teaches the use of membrane cleaning; chemicals to remove scale from the membrane, and alternative cleaning processes. .
Ukai et al teaches integrating a control system the addition of particular doses of antiscalant into a reverse osmosis membrane, to maintain a target recovery; the addition of scaling is performed after a predetermined conditions indicating fouling (or after the non-fouling period of time expire) (abstract, Fig. 2, elements 23A, 20c, valve V6, tank 20b, and control 51).  Controlling feed pump and addition of antiscaling dose addition (Fig. 11, control51, pump 104, and antiscalant supply 20a).Ukai et al monitor the system based on the conditions in a concentrate stream in element (111), and teaches adjusting doses of the antiscaling a predetermined time and conditions, and also adjusting feed pressure by controlling the pump (Fig. 11, column 5, lines 41-colun 6, line20; column 12, lines 12-60; column 13, 
Reference ’304 is cumulative as teaching a controller for reverse osmosis membrane having an antiscaling agent doses unit (paragraphs [0001-[0004], [0023]-[0025], [0043]-[0052], Fig. 8, [0092], element 81, and paragraphs [0010]-[0104],and [0125]-[0125]).  Therefore, calculating a predicted degree of fouling by detecting the condition of the feed water, or providing sensors that detect conditions in the flow or quality of the product, providing that information in a controller to calculate the required doses to remove the fouling from the membrane at a second time after fouling appears, would have been obvious to one skilled in the ordinary art at the time this invention was made using the fouling detection in reference WO’198, the skilled artisan would have been able, with the knowledge provided in Reference ‘304 to implement the doses addition into the controller into the deference WO’198, since the addition control is well explained and known in the art as shown by the references.
As to claim 22 in a continuous process, such as in the references discussed above, plurality of doses are required, when the parameters determining scale on the shows a value that requires the removal of fouling material.

As to claim 24, the time in which the membrane flux is constant (nonscaling in on the membrane surface), when he quality of the permeate or the flux starts reducing, that indicates that fouling is deposition on the membrane surface, and based on the references above, it is known the conditions of the operation of doses of antiscaling agent addition and/or pressure control is required; waiting extra time after that can cause a complete membrane fouling.
As to claim 26, changing the doses depending on the feed concentration of contaminants and the amount required depending of the in an increase contamination of the feed would have been obvious to the skilled artisan, the doses depends on the particular contaminant too, and as recognized in the claim as known.
Claim 27 is covered by the discussion above.  As to claim 28, those periods depend on the particular feed treated, and or in the particular contaminants, therefore adjusting the time for applying a doses is known in the references discussed above, and the time periods are different for the different feed or compositions treated; obviously those time at which the membrane requires cleaning and the constant flux period, or period of increased fouling layer are determined by the skilled artisan based on the feed treated conditions and the predictability of time for fouling based on that information.
As to claim 28, 29, 30, 31, a second or third doses will be obviously enquired during the filtration time, in order to reach a predetermine recovery.  Operating the membrane at a pressure required for reverse osmosis operation is a requirement for the system.  The recovery of 85 % is discussed above, which is .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References 5,198,116 and 5,047,154 are references directed to reducing membrane fouling, tracking the time for constant pemeate flux, and deciding when to start cleaning the membrane, in a second period to reduce membrane fouling and increase the membrane flux or restore it.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141. The examiner can normally be reached 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Randhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ANA M FORTUNA/Primary Examiner, Art Unit 1779